Citation Nr: 1806074	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bursitis of the left shoulder.
	
2. Entitlement to service connection for bursitis of the left shoulder.
	
3. Entitlement to service connection for a cervical spine disability.
	
4. Entitlement to service connection for a left ankle disability.
	
5. Entitlement to service connection for a left foot disability.
	
6. Entitlement to service connection for a traumatic brain injury.
	
7. Entitlement to service connection for a right knee disability.

8. Entitlement to service connection for a left knee disability.

9. Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from April 1969 to January 1973, and from June 1974 to January 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in July, 2017.  The transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to service connection for a left shoulder disability, cervical spine disability, left ankle disability, left foot disability, and bilateral knee disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for service connection for bursitis of the left shoulder was originally denied in a June 2012 rating decision.  The Veteran was informed of that decision and his appellate rights, but did not appeal or submit new and material evidence within one year.

2. Evidence received into the record since the June 2012 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bursitis of the left shoulder.

3. A preponderance of the evidence shows the Veteran suffered traumatic brain injury in service, with continuity of symptomatology since service.

4. The Veteran's migraine headaches are etiologically related to his history of traumatic brain injury.


CONCLUSIONS OF LAW

1. The June 2012 rating decision denying entitlement to service connection for bursitis of the left shoulder is final.  38 U.S.C.A. § 1705(c) (West 2012); 38 C.F.R. § 20.1103 (2017).

2. The evidence received since the June 2012 rating decision is new and material, and the claim of entitlement to service connection for bursitis of the left shoulder is reopened.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for entitlement to service connection for traumatic brain injury have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for entitlement to service connection for migraines have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with the claims on appeal.  The Board finds the examinations adequate, because they included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Whether new and material evidence has been introduced to reopen a claim of service connection for a left shoulder disability

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

The Veteran's claim for service connection for bursitis of the left shoulder was originally denied in June 2012.  Since that time, the Veteran has advanced additional evidence, including medical treatment records and testimony at a Board hearing which shedding additional light on his service and the nature of his disability.  The Board finds this evidence "new," because it postdates the aforementioned rating decisions.  The Board also finds the new evidence "material," because it bears directly on points at issue on the question of entitlement to service connection in the instant case, and raises at least a reasonable probability of substantiating the underlying claims.  Consequently, the claim of service connection for bursitis of the left shoulder is reopened.

Entitlement to service connection for traumatic brain injury

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2017).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Veteran's service treatment records reflect several in-service head injuries.  The first involved a blow to the head by a gun mount, the Veteran briefly losing consciousness, in the wake of which the Veteran noted immediate symptoms including hearing loss and memory problems.  The second, which occurred several months later, resulted in a laceration requiring stitches.  The Veteran has also noted a number of less severe blows to the head during service, including an in-service motor vehicle accident in February 1981, which he contends contributed to his current symptomatology, most notably characterized by hearing loss, headaches, memory loss and other cognitive defects.  

The Veteran underwent a VA examination to explore the etiology of his symptoms purportedly attributable to his in service head injury(ies) in September 2013.  The examiner indicated the record did not reflect a diagnosis of traumatic brain injury, indicating the Veteran "does not have physical finding of [traumatic brain injury,]" although he acknowledged the Veteran had been "hit on the head numerous times by various parts of gun systems...while serving in the Navy."  The Board finds the VA examiner's assessment over-reliant on the lack of contemporaneous treatment records accompanying the initial injuries, and notes the Veteran was shipboard when he received his in-service injuries.  Moreover, the VA examiner fails to give due consideration to the credible and consistent statements the Veteran has made regarding continuity of symptomatology since service.  As such, the Board affords little probative weight to the examiner's opinion in this case.

Greater weight is given to the Veteran's various lay statements of record, including those offered at his hearing.  The record documents several in-service head injuries, and the Veteran credibly avers that others went unreported.  Moreover, his symptomatology has been consistent with the contended mechanism of injury, and the Veteran's statements regarding his injuries and continuous symptoms since service have been consistent throughout the current appeal period.  

In light of the totality of the evidence, including the Veteran's service personnel and treatment records and his credible lay assertions, including his hearing testimony, the Board finds that his traumatic brain injury residuals are causally related to service.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for migraine headaches secondary to traumatic brain injury

In order to prevail on a claim for entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, the Veteran asserts that his migraine headaches have been caused by his now service-connected history of traumatic brain injury.  At his September 2013 VA examination, as noted above, the examiner related the Veteran's migraine headaches to a history of repeated head trauma.  Nevertheless, the examiner opined that the Veteran's current migraine headaches were more likely than not etiologically unrelated to service, citing the lack of follow-up treatment sought in the wake of the 1981 motor vehicle accident.  This sparse medical opinion is inadequate in several respects, but most notably its failure to address the Veteran's theory that repetitive head trauma resulted in chronic injury and constitutes the etiological basis of his current migraine headaches.  Given the examiner's inconsistent statements, and the Veteran's consistent and credible assertions regarding continuity of symptomatology since service, the Board finds the evidence preponderates in favor of the claim.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for migraine headaches is warranted.  See Gilbert v. Derwinski, 1. Vet. App. 49 (1991).


ORDER

The claim for entitlement to service connection for bursitis of the left shoulder is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for a traumatic brain injury is granted.

Entitlement to service connection for migraines is granted.

REMAND

The remaining claims on appeal require additional development before final adjudication is possible.  The Veteran's has a current diagnosis of degenerative disc disease of the cervical spine, and service treatment records reflect a February 1981 motor vehicle accident, in the wake of which the Veteran claims he suffered neck and upper back pain.  The Veteran underwent a VA examination in connection with his service connection claim in September 2013; the examiner opined that the lack of follow up treatment in the wake of the accident indicated that the Veteran's current symptoms are etiologically unrelated to the accident.  The Board finds this assessment wanting, as it fails to address adequately the Veteran's credible assertions of continuity of symptomatology since service, and relies unduly on the failure to seek treatment, which fact alone is not determinative as regards the question at issue.  Accordingly, the Veteran must be afforded a new VA medical examination and opinion to explore the etiology of his cervical spine disability.

Respecting the Veteran's service connection claims for the left ankle and foot, he has claimed an in-service accident during which his ankle and foot were "run over," but the record does not reveal such an accident explicitly as described.  Moreover, it is not clear what, if any, current diagnosis the Veteran has for his ankle or foot.  To afford him every reasonable opportunity to substantiate his claim, the Veteran should be afforded a VA examination to establish whether he is presently beset by a foot and/or ankle disability, and what etiological relationship exists between such injury and the Veteran's service, including the described in-service accident.

As for the Veteran's claim for service connection for degenerative joint disease of the bilateral knees, the record reveals current diagnoses of degenerative arthritis in both knees.  The VA examiner with whom the Veteran met in March 2012 opined that the conditions are etiologically unrelated to service, noting a post-service injury for which the Veteran underwent a right knee meniscectomy in 2001.  However, the opinion fails adequately to consider the Veteran's theories of aggravation of an underlying in-service injury, and of secondary service connection for the left knee, theorized as caused or aggravated by the right knee disability.  Accordingly, on remand, the Veteran must be afforded a new VA medical examination and opinion to explore the etiology of his bilateral knee disabilities.

Finally, having reopened the Veteran's service connection claim for bursitis of the left shoulder, the Board finds a new VA examination is necessary.  The VA examiner with whom he met in March 2012 furnished a negative nexus opinion, explaining the Veteran's 2011 microtear of the supraspinatus was "inconsistent with left shoulder bursitis noted in [his] occupational exposure exam 8/21/80 and 1987, with an interval of 20+ years of no documented problems."  This opinion fails to give due consideration to the Veteran's credible contentions of continuity of symptomatology since separation.  As such, a new examination is necessary to explore the etiology of the disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2. After the preceding development is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine disability.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed cervical spine disability is etiologically related to any aspect of the Veteran's military service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any left ankle and foot disabilities that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically state whether the Veteran has a current disability of  the left ankle and/or foot, and whether such disability is at least as likely as not (a 50 percent or greater probability) etiologically related to any aspect of the Veteran's military service. 
 
The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disability.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral knee disability is etiologically related to any aspect of the Veteran's military service.  

If it is determined that the Veteran's right knee disability is etiologically related to service, the examiner should comment on whether the right knee disability played a causative role in the development of his left knee disability, or whether the right knee disability aggravated the left knee disability beyond its normal course of progression.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his left shoulder disability.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed left shoulder disability is etiologically related to any aspect of the Veteran's military service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. After the above development is completed, readjudicate the claims on the merits.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


